El Juez Asociado Señor Snyder
emitió la opinión del tribunal.
La opinión de la corte de distrito en este caso dice como sigue:
“El peticionario, siendo Jefe Auxiliar del Negociado de Hacienda Municipal del Departamento de Hacienda, fué separado de su puesto por el demandado el 18 de febrero de 1942, sin que se le formularan cargos, sin mediar justa causa, y sin ser oído.
“Instó este recurso de mandamus interesando su reposición en el cargo del cual fué separado. Sostiene ser un funcionario compren-dido en el Servicio Civil Clasificado, y que por tal razón carece el demandado de facultad para separarlo sin formulación de cargos y audiencia. El demandado sostiene que el demandante no pertenece al Servicio Civil Clasificado, y por lo tanto actuó dentro de sus facul-tades el demandado al separarlo de su puesto sin formularle cargos ni oírle.
“No existe controversia en cuanto a los hechos esenciales.
“El demandante ocupó, en calidad de empleado temporero, los. puestos de Agente de Rentas Internas y de Inspector de la Lotería, *491desde el primero de octubre de 1936 hasta el primero de agosto de 1938. En esta última fecha, fué nombrado permanente Inspector de Lotería, pero no mediante examen de libre oposición, sino mediante exención concedida por el Gobernador al amparo del apartado (7c) de la sección 4 de la Ley de Servicio Civil.
“Continuó el demandante como Inspector de la Lotería hasta que, en mayo 8 de 1940 fué ascendido al puesto de Jefe Auxiliar del Negociado de Hacienda Municipal. Si bien para esa fecha había el demandante aprobado un examen que le había calificado como ele-gible para esa plaza, haciendo el número 6 en la lista de elegibles al aprobar dicho examen el 30 de junio de 1938, el nombramiento no fué hecho a base de una terna de los tres primeros elegibles, sino que fué hecho a base de ascenso sin examen de libre oposición.
“Es evidente que el demandante no estaba comprendido dentro del Servicio Civil Clasificado mientras ocupó, en calidad de tempo-rero, las plazas de Agente de .Rentas Internas e Inspector de Lotería. Tampoco ingresó en el servicio clasificado al ser nombrado definiti-vamente Inspector de Lotería sin mediar examen de libre oposición, en virtud de exención concedida por el Gobernador. Sárraga v. Sánchez Bonet, 56 D.P.R. 892.
“Nos resta considerar si el nombramiento del demandante como Jefe Auxiliar del Negociado de Hacienda Municipal le colocó dentro del servicio clasificado. Como hemos visto, no se verificó el nombra-miento a base de examen de libre oposición. Si bien el demandante había sufrido el examen correspondiente, y lo había aprobado, no aparece que fuese uno de los tres elegibles que resultaran victoriosos en el examen y por el contrario la prueba indica que ocupaba el sexto puesto entre los que se sometieron al examen. No aparece que tu-viera derecho, de acuerdo con lá ley, a ser nombrado. El mero hecho de haberse aprobado el examen no autorizaba el nombramiento. Es evidente que lo.s fines que persigue la Ley de Servicio Civil sólo se cumplirían a medias si pudiese ingresar en el servicio clasificado cualquier persona que aprobase el examen correspondiente, sin tener en cuenta para nada el puesto que ocupa entre los que se sometieron al examen. No se limita la ley a exigir un examen.' Exige un examen de libre oposición. Y en su sección 22 prescribe la ley que los nom-bramientos se harán de entre las tres personas que hayan obtenido la más alta clasificación como resultado del examen.
“Podría arguirse que, estando el demandante ocupando un cargo comprendido dentro del servicio clasificado, como lo es el de Inspector de la Lotería, podía ser ascendido a otro, y que ese ascenso en alguna *492forma tuvo el efecto de colocar al demandante dentro del servicio elasiñeado. Es cierto que el nombramiento de Jefe Auxiliar del Ne-gociado de Hacienda Municipal se hizo figurar oficialmente como ascenso. Dudamos que, aunque así se le llame, sea válido el nombra-miento, en ausencia de una nueva decisión del Gobernador eximiendo al demandante del examen de libre oposición en cuanto al nuevo cargo. Pero aunque se entendiese que la exención originalmente concedida por el Gobernador es extensiva a cualquier otro cargo de clasificación parecida a aquel para el cual se obtuvo la exención, siempre tendría-mos que el demandante ocupaba el cargo de Jefe Auxiliar en virtud de dicha exención, y no en virtud de nombramiento hecho de acuerdo con la sección 22 de la ley, y según la teoría del caso de Sárraga v. Sancho Bond, supra, sólo están protegidos contra la separación caprichosa del funcionario nominador aquellos empleados “que ocupan regularmente, y no por vía de privilegio o concesión especial, los cargos comprendidos en el Servicio Civil Clasificado”.
“Por los motivos expuestos, entendemos que el demandante no está incluido en el Servicio Civil Clasificado, y que por tal razón su cargo estaba a merced del demandado, sin que fuese menester para su separación la formulación de cargos, y sin que sean pertinentes las motivaciones, justas o injustas, de la separación.
“Arguye el demandante que, habiendo él establecido prima facie su título a un cargo en el servicio civil clasificado, no puede el demandado impugnar ese título en este procedimiento, sino que. el demandante debe ser repuesto, quedando el demandado entonces en libertad de tomar los pasos necesarios para anular el título prima facie del demandante.
“Pero es que no existe un caso prima facie que indique que el peticionario pertenezca al servicio civil clasificado. Sil título, o sea, las constancias oficiales de la Comisión de Servicio Civil, sólo indica que fué nombrado Inspector en virtud de exención de examen conce-dida por el Gobernador, y que luego fué ‘ascendido’ a otro puesto, no en virtud de terna sometida por la Comisión de Servicio Civil al Tesorero, sino a propuesta del Tesorero y con la aprobación de la Comisión (véanse exhibits 1 y 2 del demandante). En otras pala-bras, del alegado título del demandante surge que no ingresó en el servicio clasificado, en ningún momento, a base de examen de libre oposición. No se trata, pues de un título que prima facie indique que el demandante pertenece al servicio clasificado, sino de un título que indica precisamente lo contrario. No es de aplicación, por lo tanto, la regla que invoca el demandante.
*493“Debe dictarse sentencia declarando sin lugar la petición, con las costas.”
Después de un minucioso examen del récord y de los errores señalados por el apelante, convenimos enteramente con el razonamiento de la corte de distrito. Cf. García, v. Cordero, 62 D.P.R. 315.

La sentencia de la corte de distrito será confirmada.